IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44870

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 555
                                                 )
       Plaintiff-Respondent,                     )   Filed: August 22, 2017
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
THOMAS LASETER,                                  )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Gooding County. Hon. Eric J. Wildman, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of three years, for possession of morphine, affirmed; order
       relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Thomas Laseter was found guilty of possession of morphine, Idaho Code § 37-
2732(c)(1). The district court imposed a unified sentence of seven years, with a minimum period
of confinement of three years. The district court retained jurisdiction, and Laseter was sent to
participate in the rider program.
       After Laseter completed his rider, the district court relinquished jurisdiction. Laseter
appeals, claiming that the district court erred by retaining jurisdiction rather than placing him on
probation and by later relinquishing jurisdiction.

                                                 1
        Sentencing is a matter for the trial court’s discretion. That discretion includes the trial court’s
decision regarding whether a defendant should be placed on probation. I.C. § 19-2601(3); State v.
Reber, 138 Idaho 275, 278, 61 P.3d 632, 635 (Ct. App. 2002). Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15
(Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State
v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). Applying these standards, and
having reviewed the record in this case, we cannot say that the district court abused its discretion.
        Laseter argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Laseter’s case. The record does not indicate that the district court
abused its discretion in retaining jurisdiction.
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Laseter
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
        The order of the district court relinquishing jurisdiction and Laseter’s sentence are
affirmed.




                                                    2